DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 7/05/2022. As directed by the amendment: claims 1, 4, 11, and 15 have been amended, claims 2-3 have been cancelled, and claims 21-22 have been added.  Thus, claims 1 and 4-22 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter not properly described in the application as filed is the “indicator” described in lines 2, 3, and 5 of claim 22. It is noted that the Specification merely describes “the selector knob 55 oriented generally pointing toward…closed by the finger 51 of the selector shaft 59” (page 26, ll.14-16) without further providing the term “indicator” as claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
It is unclear what the indicator of Claim 22 is because there is no recitation specifically of an indicator in the Specifications nor drawings. The Examiner’s position is that the indicator is interpreted to be the selector knob 55 as described in the Specifications, since the indicator and selector knob are described as performing the same function as recited in claim 22 (i.e. generally fixed to finger 51 and pointing opposite finger 51).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-5, 8-9, 15-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vega (US 3990447 A) in view of Scarpaci et al. (US 20120123322 A1). 


    PNG
    media_image1.png
    673
    541
    media_image1.png
    Greyscale

Annotated Figure 3 of Vega

    PNG
    media_image2.png
    666
    432
    media_image2.png
    Greyscale

Pathways Annotated Figure 3 of Vega

Regarding Claim 1, Vega teaches a bladder irrigation tool (Abstract), comprising in combination:
a supply port 45 (relabeled as reference number 45, annotated fig.3) connectable to a supply lumen 45' (relabeled as reference number 45', annotated fig.3) of a bladder catheter 24 ('catheter', annotated fig.3, col.1, ll.51-68);
an intake port 6 ('supply line', annotated fig.3, col.1, ll.51-68) connectable to a source of irrigation fluid 5 ('reservoir', fig.1, col.2, ll.45-68) ("The sterile water or other liquid 4 which is to be used for irrigation is contained in a reservoir 5 and connected to the flow control device 1 by a supply line 6");
a drain port 70 (relabeled as reference number 70, annotated fig.3) connectable to a drain lumen 16 ('branch tube', annotated fig.3, col.3, ll.52-68) of a bladder catheter 24;
a discharge port 17 ('branch tube', annotated fig.3, col.3, ll.52-68) connectable to a waste fluid collector 7 ('drain bag or container', fig.1, col.2, ll.45-68);
a pressure control port 12 ('body portion', annotated fig.3, col.4, ll.4-15) collectible to a pressure and vacuum applicator 9 ('syringe', fig.1, col.3, ll.5-34);
a supply pathway having two ends including a first end and a second end (pathways annotated fig.3), said supply pathway extending between said supply port and said intake port at said first end and said pressure control port at said second end of said supply pathway (pathways annotated fig.3);
a drain pathway having two ends including a first end and a second end (pathways annotated fig.3), said drain pathway extending between said drain port and said discharge port at said first end of said drain pathway and said pressure control port at said second end of said drain pathway (pathways annotated fig.3);
and a pathway selector 30/22 (‘unitary multiposition valve 30’, fig.5-9, col.4, ll.64-68 and col.5, ll.1-12) selectively blocking one of said supply pathway (pathways annotated fig.3) or said to drain pathway (pathways annotated fig.3), or clamp 22 blocking one of said supply pathway or said drain pathway by placing clamp 22 on branches 15, 16 and 17 to individually open and close the branches (see fig.2, col. 4, ll.4-15);
a first chamber is located at a junction with access to all three of said supply port 45, said intake port 6 and said first end of said supply pathway (see pathways annotated fig.3); and 
but fails to teach a first check valve located between said first chamber and said supply port and a second check valve located between said first chamber and said intake port.
Scarpaci discloses a medical treatment system, and teaches a first valve ('valves', ¶ 35) located between said first chamber and said supply port 45 and a second valve ('valves', ¶ 35) is located between said first chamber and said intake port ("a plurality of valves may each be arranged to control flow in a respective flowpath between the at least one pump chamber and the patient line port, the drain line port, and the plurality of solution line spikes", ¶ 35, 194). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Vega such that said second valve is oriented to prevent flow out of said first chamber and into said intake port and said first check is oriented to prevent flow out of said supply port and into said first chamber as taught by Scarpaci, for the purpose of controlling flow in a respective flow path between the at least one pump chamber and the patient line port, the drain line port, and the plurality of solution line spikes", ¶ 35).
The modified tool of Vega/Scarpaci does not disclose that the first and second valves each valve is a check valve. However, since Scarpaci already teaches a plurality of valves may each be arranged to control flow in a respective flowpath between the at least one pump chamber and the patient line port, the drain line port, and the plurality of solution line spikes (see¶ 35, 194. NOTE: “control flow in a respective flowpath between the at least one pump chamber and the drain line port” suggests permitting flow in one direction especially in drain line port in order to prevent back flow of drainage), therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to further modify the first and second valves to be check valves, as suggested by Scarpaci,  for the purpose of controlling flow in a respective flow path between the at least one pump chamber and the patient line port, the drain line port, and the plurality of solution line spikes" (¶ 35).

Regarding Claim 4, Vega teaches a second chamber is located at a junction with access to all three of said drain port 70, said discharge port 17 and said first end of said drain pathway (pathways annotated fig.3).

Regarding Claim 5, Vega fails to teach a first check valve located between said second chamber and said drain port and a second check valve located between said second chamber and said discharge port, said second check valve oriented to prevent flow out of said second chamber and into said drain port, and said first check valve oriented to prevent flow out of said discharge port and into said second chamber. 
Scarpaci teaches a first valve ('valves', ¶ 35) and a second valve ('valves', ¶ 35) which may each “be arranged to control flow in a respective flowpath” (¶ 35, 194) and therefore could be located between said second chamber and said drain port and located between said second chamber and said discharge port. 
With respect to the first and second valves each valve is a check valve, since Scarpaci already teaches a plurality of valves may each be arranged to control flow in a respective flowpath between the at least one pump chamber and the patient line port, the drain line port, and the plurality of solution line spikes (see¶ 35, 194. NOTE: “control flow in a respective flowpath between the at least one pump chamber and the drain line port” suggests permitting flow in one direction especially in drain line port in order to prevent back flow of drainage), therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to further modify the first and second valves to be check valves, as suggested by Scarpaci,  for the purpose of providing  controlling flow in a respective flow path between the at least one pump chamber and the patient line port, the drain line port, and the plurality of solution line spikes" (¶ 35).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vega to include a first check valve and a second check valve, as taught and suggested by Scarpaci; such that the first check valve is located between said second chamber and said drain port and the second check valve is located between said second chamber and said discharge port, said second check valve oriented to prevent flow out of said second chamber and into said drain port and said first check valve oriented to prevent flow out of said discharge port and into said second chamber, as suggested by Scarpaci, for the purpose of controlling flow in a respective flow path between the at least one pump chamber and the patient line port, the drain line port, and the plurality of solution line spikes" (¶ 35). 
 With respect to “a first check valve located between said second chamber and said drain port and a second check valve located between said second chamber and said discharge port, said second check valve oriented to prevent flow out of said second chamber and into said drain port, and said first check valve oriented to prevent flow out of said discharge port and into said second chamber”, since Scarpaci already teaches two valves and suggest that the valves may each “be arranged to control flow in a respective flowpath” (¶ 35, 194), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first check valve located between said second chamber and said drain port and a second check valve located between said second chamber and said discharge port, said second check valve oriented to prevent flow out of said second chamber and into said drain port, and said first check valve oriented to prevent flow out of said discharge port and into said second chamber, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). MPEP(VI)(C).

Regarding Claim 8, Vega teaches a syringe 9 ('syringe', fig.1, col.3, ll.5-34) is connected at least indirectly to said pressure control port 12, with said syringe 9 including a plunger translating within a chamber (fig.2), with retraction of said plunger drawing a vacuum in at least one of said supply pathway or said drain pathway, and depressing of said plunger adding pressure to at least one of said supply pathway or said drain pathway ("The reservoir 5 may be a container of any desired type and is preferably supported in an elevated position, as shown in FIG. 1, so that the liquid 4 is under sufficient hydrostatic pressure to cause it to flow through the system in the desired manner. The necessary liquid 4 may, of course, be provided to the supply line 6 in any desired manner and may be pressurized to the extent necessary by any suitable means.", col.2, ll.45-68).

Regarding Claim 9, Vega teaches at least a portion of said supply pathway is formed of a collapsible conduit ("The flow control device 10 provides a simple and inexpensive device, which can easily be made from plastic tubing", col.1, ll.51-68), and at least a portion of said drain pathway is formed of a collapsible conduit ("The flow control device 10 provides a simple and inexpensive device, which can easily be made from plastic tubing", col.1, ll.51-68), said pathway selector 30/22 (‘unitary multiposition valve 30’, fig.5-9, col.4, ll.64-68 and col.5, ll.1-12) located adjacent to said collapsible conduit of said supply pathway and said collapsible conduit of said drain pathway, with said pathway selector 22 configured to impinge and collapse one of said collapsible conduit of said supply pathway or said collapsible conduit of said drain pathway.

Regarding Claim 15, Vega discloses a closed system for irrigation of the human bladder. Vega teaches a method for irrigating a patient's bladder (Abstract), including the steps of: 
connecting a supply port 45 (relabeled as reference number 45, annotated fig.3) of a bladder irrigation tool to a supply lumen 45' (relabeled as reference number 45', annotated fig.3) of a bladder catheter 24 ('catheter', annotated fig.3, col.1, ll.51-68);
connecting an intake port 6 ('supply line', annotated fig.3, col.1, ll.51-68) of the bladder irrigation tool to a source of irrigation fluid 5 ('reservoir', fig.1, col.2, ll.45-68) ("The sterile water or other liquid 4 which is to be used for irrigation is contained in a reservoir 5 and connected to the flow control device 1 by a supply line 6.");
connecting a drain port 70 (relabeled as reference number 70, annotated fig.3) of the bladder irrigation tool to a drain lumen 16 ('branch tube', annotated fig.3, col.3, ll.52-68) of a bladder catheter 24;
connecting a discharge port 17 ('branch tube', annotated fig.3, col.3, ll.52-68) of the bladder irrigation tool to a waste fluid collector 7 ('drain bag or container', fig.1, col.2, ll.45-68) ("the lines 30 may be...connected to one or more collection bags", ¶ 193);
connecting a pressure control port 12 ('body portion', annotated fig.3, col.4, ll.4-15) to a pressure and vacuum applicator 9 ('syringe', fig.1, col.3, ll.5-34) of the bladder irrigation tool;
and blocking one of a supply pathway (pathways annotated fig.3) or a drain pathway (pathways annotated fig.3) of the bladder irrigation tool (blocking by using ‘multiposition valve 30’, fig.5-9A-D, col.4, ll.64-68 and col.5, ll.1-12) , or blocking one of said supply pathway or said drain pathway by placing clamp 22 on branches 15, 16 and 17 to individually open and close the branches (see fig.2, col. 4, ll.4-15), the supply pathway having two ends including a first end and a second end (see two ends of supply pathway in pathways annotated fig.3), the supply pathway extending between the supply port 45 and the intake port 6 at the first end (pathways annotated fig.3) and the pressure control port 12 at the second end (pathways annotated fig.3), 
and the drain pathway having two ends including a first end and a second end (see two ends of drain pathway in pathways annotated fig.3), the drain pathway (pathways annotated fig.3) extending between the drain port 70 and the discharge port 17 at the first end (pathways annotated fig.3) and the pressure control port 12 at the second end (pathways annotated fig.3). 
Vega fails to teach a first check valve located between the pressure control port and the supply port and a second check valve located between the pressure control port and the intake port, the second check valve oriented to prevent flow out of the pressure control port and into the intake port and the first check valve oriented to prevent flow out of the supply port and into the pressure control port. Scarpaci teaches a plurality of valves comprising a first valve and a second valve ('valves', ¶ 35). With respect to the first and second valves each valve is a check valve, since Scarpaci already teaches a plurality of valves may each be arranged to control flow in a respective flowpath between the at least one pump chamber and the patient line port, the drain line port, and the plurality of solution line spikes (see¶ 35, 194. NOTE: “control flow in a respective flowpath between the at least one pump chamber and the drain line port” suggests permitting flow in one direction especially in drain line port in order to prevent back flow of drainage), therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to further modify the first and second valves to be check valves, as suggested by Scarpaci,  for the purpose of controlling flow in a respective flow path between the at least one pump chamber and the patient line port, the drain line port, and the plurality of solution line spikes" (¶ 35).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Vega such that a first check valve, as taught by Scarpaci, would be located between the pressure control port and the supply port as taught by Vega, the first check valve oriented to prevent flow out of the supply port and into the pressure control port, for the purpose of preventing backflow of fluid from the pressure control port to the supply port so that the device is protected from invading fluid going the wrong direction in the fluid path; and a second check valve, as taught by Scarpaci, would be located between the pressure control port and the intake port as taught by Vega, second check valve oriented to prevent flow out of the pressure control port and into the intake port as taught by Vega for the purpose of preventing backflow of fluid from the intake port to the pressure control port so that the device is protected from invading fluid going the wrong direction in the fluid path.



    PNG
    media_image3.png
    661
    849
    media_image3.png
    Greyscale

Annotated (A) Figures 9A and 9B from Vega

Regarding Claim 16, Vega teaches the further step of applying vacuum to draw irrigation fluid in through the intake port 6 (“syringe 40 is retracted to fill the syringe with fluid from the supply line 6”, annotated (A) fig.9A, col.5, ll.50-68 and col.6, ll.1-7), followed by applying pressure to advance the irrigation fluid out of the supply port 45 to the supply lumen 45' of the bladder catheter 24 ("depressing the plunger to force fluid from the syringe into the bladder", annotated (A) fig.9B,  col.5, ll.50-68 and col.6, ll.1-7).


    PNG
    media_image4.png
    341
    858
    media_image4.png
    Greyscale

Annotated (A) Figures 9C from Vega

Regarding Claim 17, Vega teaches the further step of applying vacuum to draw waste fluid in through the drain port 70 from the drain lumen 16 of the bladder catheter 24 (“the plunger is retracted to withdraw the fluid into the syringe”, annotated (A) fig.9B, col.5, ll.50-68 and col.6, ll.1-7), followed by applying pressure to advance the waste fluid out of the discharge port 17 to the waste fluid collector 7 ("the drain line 8 is connected and the syringe is emptied by depressing the plunger", annotated (A) fig.9C, col.5, ll.50-68 and col.6, ll.1-7).

Regarding Claim 18, Vega teaches said blocking step (blocking by using ‘multiposition valve 30’, fig.5-9A-D, col.4, ll.64-68 and col.5, ll.1-12) includes at least a portion of the supply pathway being collapsible and a portion of the drain pathway being collapsible ("The flow control device 10 provides a simple and inexpensive device, which can easily be made from plastic tubing", col.1, ll.51-68), and with a pathway selector 22 (‘clamps’, fig.2, col. 4, ll.4-15) movable (manually placed on branches, fig. 2) to block by collapsing either the supply pathway or the drain pathway.

Regarding Claim 19, Vega teaches said applying a vacuum step and said applying pressure step are each provided by a syringe 9 ('plunger-type syringe', col.3, ll.5-34) coupled to the pressure control port 12, with retracting of a plunger of the syringe 9 drawing a vacuum on at least one of the supply pathway or the drain pathway 14 (pathways annotated fig.3, "The syringe is filled by retracting the plunger", col.3, ll.5-34), and depressing of the plunger of the syringe applying pressure to at least one of the supply pathway or the drain pathway (pathways annotated fig.3, "The irrigation is performed by depressing the plunger of the syringe to force the fluid into the bladder", col.3, ll.5-34).


    PNG
    media_image5.png
    339
    841
    media_image5.png
    Greyscale

Annotated Figure 9B from Vega


    PNG
    media_image6.png
    279
    683
    media_image6.png
    Greyscale

Annotated (B) Figure 9C from Vega

Regarding Claim 21, Vega teaches said pathway selector 30 (‘unitary multiposition valve’, fig.5-9, col.4, ll.64-68 and col.5, ll.1-12) is a single structure movable to block only said supply pathway 45 in a first position (annotated (B) fig.9B, “the port 36 is aligned with the port 33 of the body member 31 so that the syringe is directly connected to the catheter, the other ports being closed off”, col.5, ll.64-67) or only said drain pathway (pathways annotated fig.3) in a second position (annotated (B) fig.9C, “the port 36 is aligned with the port 34 to which the drain line 8 is connected and the syringe is emptied by depressing the plunger”, col.6, ll.3-6).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vega (US 3990447 A) in view of Scarpaci et al. (US 20120123322 A1), and further in view of Thomas et al. (US 20170120036 A1). 

Regarding Claim 6, Vega fails to teach at least one of said check valves includes a hole passing through a seat, with a flap adjacent to said hole and sized and shaped to pivot to block said hole. Scarpaci teaches said check valves ('valves', ¶ 35), however fails to teach at least one of said check valves includes a hole passing through a seat, with a flap adjacent to said hole and sized and shaped to pivot to block said hole. 
Thomas teaches a check valve includes a hole 116 ('second opening', fig.7, ¶ 37) passing through a seat 124 ('seat portion', fig.7, ¶ 38), with a flap 120 ('flap portion', fig.8, ¶ 38) adjacent to said hole 116 and sized and shaped to pivot to block said hole 116 (fig.7-8, ¶ 38).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Vega such that at least one of said check valves, as taught by Scarpaci, includes a hole passing through a seat, with a flap adjacent to said hole and sized and shaped to pivot to block said hole, as taught by Thomas, for the purpose of allowing the check valve to be open or closed and, in the closed position, preventing fluid from flowing (¶ 34-35).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vega (US 3990447 A) in view of Scarpaci et al. (US 20120123322 A1) in view of Thomas et al. (US 20170120036 A1), and further in view of Kee (US 5337780 A). 

Regarding Claim 7, Vega in view of Scarpaci fails to teach said hole includes a protrusion at a perimeter thereof and extending toward said flap, and with said flap including a cut out having a contour complementary to that of said protrusion, said protrusion being frusto-conical in form and said cut out being of a complementary frusto-conical form to said protrusion. Thomas teaches said hole 116 includes a protrusion 122 ('seat portion', fig.7, ¶ 38) at a perimeter thereof and extending toward said flap 120, and with said flap 120 including a cut out ('seal', ¶ 38) ('the back may have a recess, groove, or rabbet formed therein to receive or seat the flap portion therein', ¶ 36) having a contour complementary to that of said protrusion 122 (¶ 38). However, Thomas fails to teach said protrusion being frusto-conical in form and said cut out being of a complementary frusto-conical form to said protrusion. 
Kee discloses a suction control valve. Kee teaches said protrusion being frusto-conical in form (frusto-conical form of 35, fig.5, col.4, ll.40-56).
Vega in view of Scarpaci ,Thomas and Kee disclose the claimed invention except for said cut out being of a complementary frusto-conical form to said protrusion. It would have been obvious to have said cut out being of a complementary frusto-conical form to said protrusion, for the purpose of coupling the complementary pieces together when it is necessary to seal a channel from passing fluid through it, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976). 

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Vega (US 3990447 A) in view of Scarpaci and Shin (US 20170224977 A1). 

Regarding Claim 10, Vega teaches said pathway selector 30 (‘unitary multiposition valve’, fig.5-9, col.4, ll.64-68 and col.5, ll.1-12), but fails to teach said pathway selector includes a rotatable shaft located between said collapsible conduit of said supply pathway and said collapsible conduit of said drain pathway, said rotatable shaft including a finger extending radially from a pivot axis of said rotatable shaft, said finger long enough to push against and close either said collapsible conduit of said supply pathway or said collapsible conduit of said drain pathway, when said rotatable shaft is rotated to bring said finger into contact with one of said collapsible conduits.
Shin discloses a device and a method for irrigating a urinary catheter connected to a drainage bag. Shin teaches a rotatable shaft 128 ("shaft', fig.7A, ¶ 43) located between said collapsible conduit of said supply pathway and said collapsible conduit of said drain pathway, said rotatable shaft 128 including a finger 122 ('flap', fig.7A, ¶ 43) extending radially from a pivot axis of said rotatable shaft 128, said finger 122 long enough to push against and close either said collapsible conduit of said supply pathway or said collapsible conduit of said drain pathway, when said rotatable shaft 128 is rotated to bring said finger 122 into contact with one of said collapsible conduits.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Vega such that said pathway selector includes a rotatable shaft located between said collapsible conduit of said supply pathway and said collapsible conduit of said drain pathway, said rotatable shaft including a finger extending radially from a pivot axis of said rotatable shaft, said finger long enough to push against and close either said collapsible conduit of said supply pathway or said collapsible conduit of said drain pathway, when said rotatable shaft is rotated to bring said finger into contact with one of said collapsible conduits as taught by Shin, for the purpose of allowing fluid from the patient's bladder to flow through the catheter into the portion of the main passageway through the open port into the cavity and out through the open port into the downstream portions of the main passageway from whence it can flow into the drainage bag (¶ 43).
Regarding Claim 22, as best understood, Vega teaches said pathway selector 30, said drain port 70 (relabeled as reference number 70, annotated fig.3) and said discharge port  17 ('branch tube', annotated fig.3, col.3, ll.52-68) adjacent to said drain pathway (pathways annotated fig.3), said supply port 45 and said intake port 6 ('supply line', annotated fig.3, col.1, ll.51-68) adjacent to said supply pathway (pathways annotated fig.3). Vega fails to teach an indicator fixed to said finger and pointing opposite said finger, such that when said finger closes said supply pathway said indicator points to said drain port and said discharge port adjacent to said drain pathway, and when said finger closes said drain pathway, said indicator points to said supply port and said intake port adjacent to said supply pathway. 
Shin teaches an indicator 132 (‘pivotable lever or handle’, fig.7A, 8A, and 9A, ¶ 43) fixed to said finger 122 ('flap', fig.7A, ¶ 43) and pointing opposite said finger 122. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Vega to include an indicator fixed to said finger, as taught by Shin, that would be pointing opposite said finger, such that when said finger closes said supply pathway of Vega said indicator points to said drain port of Vega and said discharge port of Vega adjacent to said drain pathway of Vega, and when said finger closes said drain pathway of Vega, said indicator points to said supply port of Vega and said intake port of Vega adjacent to said supply pathway of Vega, for the purpose of indicating a direction in which activity is supposed to occur rather than another direction opposed to the preferred direction.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vega (US 3990447 A) in view of Scarpaci, Shin (US 20170224977 A1), and further in view of Evans (US 5466228 A). 

Regarding Claim 11, Vega teaches said pathway selector 30 (‘unitary multiposition valve’, fig.5-9, col.4, ll.64-68 and col.5, ll.1-12), but fails to teach said pathway selector includes a lever which is manually rotatable and points toward indicia of the tool, said indicia that the lever is pointing to identifying said pathway which is left open by said pathway selector. Evans teaches indicia 92 ('indica', fig.1, col.4, ll.38-52) of the tool ("Suitable indicia 92 are provided on the control member who indicate the position of the valve passage 82 relative to the housing", col.4, ll.38-52). Evans fails to teach a lever which is manually rotatable, however Shin teaches a lever 132 ('pivotable lever or handle', fig.7A, ¶ 43). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Vega such that said pathway selector includes a lever, as taught by Shin, which is manually rotatable and points toward indicia of the tool, as taught by Evans, said indicia that the lever is pointing to identifying said pathway which is left open by said pathway selector, for the purpose of identifying which passage is allowing fluid from the patient's bladder to flow through the catheter into the portion of the main passageway through the open port into the cavity and out through the open port into the downstream portions of the main passageway from whence it can flow into the drainage bag (Shin ¶ 43).

Claim 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vega (US 3990447 A) in view of Scarpaci and Kumar et al. (US 20080091061 A1). 

Regarding Claim 12 and 13, Vega fails to teach a clean irrigation fluid bypass and a waste fluid bypass, said clean irrigation fluid bypass extends between said intake port and said supply port without accessing said pressure control port and a waste fluid bypass being selectively openable to allow flow between said intake port and said supply port without accessing said pressure control port. Kumar discloses a continuous flow irrigation endoscope and a continuous flow irrigation fluid management system. Kumar teaches a clean irrigation fluid bypass 7 ('tube', fig.7, ¶ 41) and a waste fluid bypass 15 ('tube', fig.7, ¶ 40), said clean irrigation fluid bypass 7 ("fully occluded" 'constriction site 8', fig.7, ¶ 41) and said waste fluid bypass 15 ('tube', fig.7, ¶ 40) being selectively openable ("opening and closing of the constriction site 25", fig.7, ¶ 40). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vega in view of Kumar to place the clean fluid bypass between said intake port and said supply port without accessing said pressure control port and to place the waste fluid bypass between said drain port and said discharge port without accessing said pressure control port, for the purpose of stabilizing the fluid pressure in the tubes at a fixed value (¶ 41), in addition to inherently and passively correcting the pressure variations due to the mechanical movement of the tubes (¶ 48).

Regarding Claim 14, Vega in view of  Kumar discloses all the claim features of claim 13 including a waste fluid bypass (taught by Kumar) and also teaches clamps 22 ('clamps', fig.1, col.4, ll.4-15 of Vega) thereon to removably pinch closed one or both of said clean irrigation fluid and/or said waste fluid (" The necessary separate flow paths through the flow control device 10 are established by individually opening and closing the three branches 15, 16 and 17. This is preferably done manually by means of clamps 22 on each of the branches", col.4, ll.4-15 of Vega). However, Vega fails to teach a clean irrigation fluid bypass extends between said intake port and said supply port without accessing said pressure control port said clean irrigation fluid bypass being selectively openable to allow flow between said intake port and said supply port without accessing said pressure control port and wherein said waste fluid bypass and said clean irrigation fluid bypass are each at least partially formed of flexible materials. Kumar teaches a clean irrigation fluid bypass 7 ('tube', fig.7, ¶ 41), said clean irrigation fluid bypass 7 being selectively openable ("fully occluded" or "partially open" 'constriction site 8', fig.7, ¶ 41); and wherein said waste fluid bypass 15 ('tube', fig.7, ¶ 40) and said clean irrigation fluid bypass 7 ('tube', fig.7, ¶ 41) are each at least partially formed of flexible materials ("tubes also consist of a suitable resilient plastic material", ¶ 39). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vega in view of Kumar to place the clean fluid bypass between said intake port and said supply port without accessing said pressure control port and to place the waste fluid bypass between said drain port and said discharge port without accessing said pressure control port, and wherein said waste fluid bypass and said clean irrigation fluid bypass are each at least partially formed of flexible materials for the purpose of stabilizing the fluid pressure in the tubes at a fixed value (¶ 41), to inherently and passively correct the pressure variations due to the mechanical movement of the tubes (¶ 48), and additionally to allow the flexible material of the bypass to be efficiently compressed (¶ 39).

Regarding Claim 20, Vega fails to teach the further step of bypassing at least one of the supply pathway or the drain pathway by providing an openable bypass conduit between said intake port and said supply port and an openable bypass conduit between said drain port and said discharge port. Kumar teaches an openable bypass conduit 7 ('tube', fig.7, ¶ 41) and an openable bypass conduit 15 ('tube', fig.7, ¶ 40). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vega in view of Kumar so that the further step of bypassing at least one of the supply pathway or the drain pathway is completed by providing an openable bypass conduit, and to place an openable bypass conduit between said intake port and said supply port and to place an openable bypass conduit between said drain port and said discharge port, for the purpose of stabilizing the fluid pressure in the tubes at a fixed value (¶ 41), in addition to inherently and passively correcting the pressure variations due to the mechanical movement of the tubes (¶ 48).

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s arguments with respect to claims 1, 9, and 15 have been considered but are moot in view of the new ground of rejection with additional interpretations and/or teaching from other embodiments of prior art of record as fully discussed above.

On pages 11-15 of the Applicant’s remarks, the Applicant amended claims 1 and 15, and argued that claims 4-7, 8, 10-14, 16-22 depend from claims 1, 9, and 15, and so at least similarly distinguish over the asserted combination of references.

However, the Examiner respectfully disagrees, and asserts that the amended claims 1, 9, and 15 can be overcome in light of the previously mentioned prior art, Vega, Scarpaci, Shin, Kumar, and Kee, as discussed above. Additionally, since claims 4-7, 8, 10-14, 16-22 depend from claims 1, 9, and 15, they are similarly rejected as claims 1, 9, and 15.

On pages 11-13 of the Applicant’s remarks, the Applicant argues that for claim 1,
Scarpaci does not in fact teach any check valves, nor the particular location of such check valves that were required by claim 3 (and are now incorporated into amended claim 1).
claim 1, as now amended, specifically requires "a first check valve" and "a second check valve." Not all valves are check valves. For instance, the clamps (22) taught by Vega connect to shut off flow and thus act somewhat like a valve, but such clamps (22) are not check valves which permit flow in one direction only.
Even if the valve top by Scarpaci were located where required by amended claim 1 (and applicant was not able to find any such teaching within Scarpaci or Vega), such a control valve as that taught by Scarpaci would still not teach the check valves required by amended claim 1, which permit flow in one direction only.
The Office action supports the conclusion of obviousness of claim 3 check valve limitations (which have been incorporated into amended claim 1) by specifying that "it has been held that rearranging parts of an invention involves only routine skilled in the art”, citing “In re Japikse 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)” and “MPEP (VI)(C).” This subsection of the MPEP specifies about In re Japikse that “claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device”. Applicant does not dispute this principle about re-arranging parts, but respectfully submits that it is not applicable to the claims in this case. Orientation of the check valves to prevent flow in certain directions is not akin to moving a position of a starting switch, which does not modify the operation of the device.

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that:
Scarpaci teaches valves. Scarpaci also teaches that the “plurality of valves may each be arranged to control flow in a respective flowpath between the at least one pump chamber and the patient line port, the drain line port, and the plurality of solution line spikes" (¶ 35, 194). The modified tool of Vega/Scarpaci does not disclose that the first and second valves each valve is a check valve. However, since Scarpaci already teaches a plurality of valves may each be arranged to control flow in a respective flowpath between the at least one pump chamber and the patient line port, the drain line port, and the plurality of solution line spikes (see¶ 35, 194. NOTE: “control flow in a respective flowpath between the at least one pump chamber and the drain line port” suggests permitting flow in one direction especially in drain line port in order to prevent back flow of drainage), therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to further modify the first and second valves to be check valves, as suggested by Scarpaci,  for the purpose of controlling flow in a respective flow path between the at least one pump chamber and the patient line port, the drain line port, and the plurality of solution line spikes" (¶ 35). Scarpaci is not relied upon to teach the particular location of such check valves that were required by claim 3 (and are now incorporated into amended claim 1). But it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Vega such that said second check valve is oriented to prevent flow out of said first chamber and into said intake port and said first check valve is oriented to prevent flow out of said supply port and into said first chamber as taught by Scarpaci, for the purpose of controlling flow in a respective flow path between the at least one pump chamber and the patient line port, the drain line port, and the plurality of solution line spikes", ¶ 35).
The modified tool of Vega/Scarpaci does not disclose that the first and second valves each valve is a check valve. However, since Scarpaci already teaches a plurality of valves may each be arranged to control flow in a respective flowpath between the at least one pump chamber and the patient line port, the drain line port, and the plurality of solution line spikes (see¶ 35, 194. NOTE: “control flow in a respective flowpath between the at least one pump chamber and the drain line port” suggests permitting flow in one direction especially in drain line port in order to prevent back flow of drainage), therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to further modify the first and second valves to be check valves, as suggested by Scarpaci,  for the purpose of controlling flow in a respective flow path between the at least one pump chamber and the patient line port, the drain line port, and the plurality of solution line spikes" (¶ 35).
See Examiner response to arguments in (a) and (b). 
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). MPEP(VI)(C), as cited in the previous office action, regard to the position or location of the starting switch, which is similar and applicable in this case since In re Japikse is cited to teach the check valves of Scarpaci can be obviously located in different areas of the device, the location of the valves would be as intended: to limit the flow of fluid through the flow path in one desired direction at that particular location. 

On pages 14-15 of the Applicant’s remarks, the Applicant argues that for claim 9,
Claim 9 requires a pathway selector with a specific location. A single pathway selector is thus strategically located so that it can collapse either the supply pathway or the drain pathway. For Vega to achieve a similar function, at least two clamps (22) would be required and/or two locations for the clamps (22). The MPEP specifies on this topic that "omission of an element (a second clamp) and retention of its function is an indicium of nonobviousness" (see MPEP §211'.04(II)(B) citing In re Edge, 359 F.2d 896, 149 USPQ 556 (CCPA 1966), parenthetical statement added, emphasis in original). Accordingly, applicant respectfully submits that for this additional reason, claim 9 (and claim 10 dependent therefrom) is patently distinct from the teachings of Vega and in a form warranting allowable status.

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 9 under 35 U.S.C 103 as discussed above that:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “A single pathway selector”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The clamps 22 of Vega are not entirely relied upon to teach the pathway selector. The pathway selector is the ‘unitary multiposition valve 22/30 (fig.5-9, col.4, ll.64-68 and col.5, ll.1-12) which selectively blocks one of said supply pathway (pathways annotated fig.3) or said drain pathway (pathways annotated fig.3).
On pages 15 of the Applicant’s remarks, the Applicant argues that for claim 15,
Claim 15 has been amended to further require details of the first check valve and second check valve, as well as location and orientation thereof, similar to amendments made to claim 1 describe in detail above.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 15 under 35 U.S.C 103 as discussed above that:
See Examiner response to arguments for Claim 1, above.  
Applicant’s arguments with respect to claims 1, 9, and 15 have been considered but are moot in view of the new ground of rejection as fully discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785